Order, Supreme Court, Bronx County (Lucy Billings, J.), entered on or about December 2, 2009, which, to the extent appealed from as limited by the briefs, denied without a hearing the petition to permanently stay an uninsured motorist arbitration, unanimously affirmed, without costs.
Petitioner’s own submissions showed that the policy previously issued to the driver of the offending vehicle by Esurance had in fact been terminated before the accident, and that a hearing was not required to explore the possibility that such coverage was not properly canceled (see Matter of Allstate Ins. Co. v Holloway, 272 AD2d 539 [2000]). The notice of termination included “a statement that proof of financial security is required to be maintained continuously throughout the registration period” (Vehicle and Traffic Law § 313 [1] [a]). Petitioner was not entitled to a hearing based on its unsupported claim that the legend in the notice was printed in less than 12-point type, in violation of the statute (see Matter of Eagle Ins. Co. v Peguero, 299 AD2d 294 [2002]). Concur — Andrias, J.P., Catterson, Moskowitz, Manzanet-Daniels and Román, JJ.